



Exhibit 10.7


AMENDMENT NO. 1 TO AIRCRAFT TIME SHARING AGREEMENT




THIS AMENDMENT NO. 1 TO AIRCRAFT TIME SHARING AGREEMENT (this “Amendment”) is
made and entered into as of July 1, 2016 by and between Danaher Corporation, a
Delaware corporation (“Owner”), and Thomas P. Joyce, Jr. (“Lessee”).


WHEREAS, Owner and Lessee are parties to that certain Aircraft Time Sharing
Agreement dated as of May 7, 2014 (the “Original Agreement”); and


WHEREAS, Owner and Lessee desire to amend the Original Agreement in accordance
with the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Owner and Lessee hereby agree as follows:


1.Amendment. Effective as of the date hereof, the Original Agreement shall be,
and is hereby, amended by deleting the aircraft described in Annex I hereto (the
“Aircraft”), and the Aircraft shall be, and is hereby, released from all of the
terms and conditions thereof.
2.Survival. Except as expressly provided in this Amendment, the Original
Agreement shall continue in full force and effect without amendment,
modification or alteration.
3.Further Assurances. Each of the parties hereto agrees promptly, at any time
and from time to time, to execute and deliver all such agreements, documents and
instruments and to do all such other acts as may be necessary or advisable to
give full effect to, evidence or confirm the terms and conditions of this
Amendment and carry out the intent of the parties contemplated hereby.
4.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to its
conflicts of laws principles.
5.Miscellaneous.
(a)Any provision of this Amendment which is invalid or unenforceable shall not
affect the validity or enforceability of the remaining provisions of this
Amendment. If the final judgment of a court of competent jurisdiction declares
that any provision of this Amendment is invalid or unenforceable, the parties
hereto agree that such court shall have the power to modify such provision
consistent with the intent of the parties.
(b)This Amendment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and permitted assigns. Nothing in
this Amendment, express or implied, is intended to confer on any person or
entity, other than the parties hereto and their respective successors and
permitted assigns, any rights, remedies, benefits, obligations or liabilities
under this Amendment, except as specifically provided in this Amendment or
otherwise specifically agreed to in writing by the parties.
(c)This Amendment contains and constitutes the entire agreement of or between
the parties hereto with respect to the subject matter of this Amendment, and
supersedes all other prior or contemporaneous understandings, communications,
commitments, undertakings, representations and agreements, oral or written,
expressed or implied, of or between the parties with respect to the subject
matter of this Amendment.


1

--------------------------------------------------------------------------------





(d)This Amendment may not be amended, modified, discharged or waived orally or
by course of conduct, but only by an agreement in writing, signed by or on
behalf of the party hereto against whom enforcement of any amendment,
modification, discharge or waiver is sought.
(e)The failure or delay on the part of any party hereto to insist upon or
enforce strict performance of any provision of this Amendment by any other party
hereto, or to exercise any right, power or remedy under this Amendment, shall
not be deemed or construed as a waiver thereof. A waiver by any party hereto of
any provision of this Amendment or of any breach thereof shall not be deemed or
construed as a general waiver thereof or of any other provision or any rights
thereunder.
(f)The section headings contained in this Amendment are for convenience only and
shall not be considered in the interpretation or construction of the provisions
of this Amendment.
(g)This Amendment may be executed in any number of counterparts and by facsimile
signature, each of which (including any facsimile counterpart) shall be deemed
an original, but all of which together shall constitute one and the same
instrument.


[Remainder of Page Intentionally Left Blank]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Aircraft Time Sharing Agreement to be executed as of the date first above
written.
 
 
DANAHER CORPORATION
 
 
 
 
 
 
By:
/s/ Robert S. Lutz
 
 
Name:
Robert S. Lutz
 
 
Title:
Senior Vice President and Chief Accounting Officer
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas P. Joyce, Jr.
 
 
Name:
Thomas P. Joyce, Jr.
 
 
 
 







3

--------------------------------------------------------------------------------





Annex I to
Amendment No. 1 to Aircraft Time Sharing Agreement


Description of Aircraft


The Dassault Falcon 900B aircraft bearing Manufacturer’s Serial No. and U.S.
Registration No. N909PM.




4